KEARSE, Circuit Judge,
concurring in part and dissenting'in part.
I concur in so much of the majority opinion as affirms the judgment of the district court. However, I dissent from that part of the opinion that invites plaintiff-appellant Dianne Tindall (“Ms. Tin-dall”) to obtain counsel at this stage for her son Kyle, a minor who cannot appear pro se, and who cannot be represented simply by Ms. Tindall because she is not an attorney, see 28 U.S.C. § 1654.
First, I am hard-pressed to see what an attorney could argue that could properly lead us to overturn the dismissal of Kyle’s claims by the district court. At an early stage of the case, when the Tindalls were represented by counsel, some of Kyle’s claims were dismissed on the pleadings; after counsel withdrew (notwithstanding the availability of attorneys’ fees if plaintiffs were to prevail on the undismissed statutory claims), Kyle’s remaining claims were eventually dismissed because Kyle was not represented by counsel. See generally Cheung v. Youth Orchestra Foundation of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir.1990) (“non-attorney parent must he represented by counsel in bringing an action on behalf of his or her child”; minors “are entitled to trained legal assistance so their rights'may be fully protected”). After counsel withdrew in the .present case, the district court instructed Ms. Tindall on the need to obtain counsel for Kyle and gave her repeated extensions of time to do so. After a period of some six months, Ms. Tindall still had not obtained counsel. Although she told the district court that she could not afford to pay counsel, the court found that the Tindalls’ financial circumstances did not qualify them for court-appointed counsel, a finding that Ms. Tin-dall did not challenge on this appeal. The majority states that
it does not appear to us on the face of the claims brought on behalf of Kyle that the appeal with respect to those claims is of likely merit;. as to Counts II and V„ the fact that he was not represented by counsel in the district, court at the time that they were dismissed may alone be sufficient basis for their dismissal.
Majority Opinion ante at 286. ■ I agree.
I do not agree with the majority’s suggestion, citing Machadio v. Apfel, 276 F.3d 103, 106-07 (2d Cir.2002), and Murphy v. Arlington Central School District Board of Education, 297 F.3d 195, 201 (2d Cir.2002), that the rule that a child may not be represented by a nonattorney parent is a flexible one., Although in Machadlo we upheld the district court’s ruling allowing a nonattorney parent to represent her child in challenging the denial of Supplemental Security Income (“SSI”) benefits, we noted not only that the interests of the parent and the child were intertwined, but also that a nonattorney parent’s representation of her child in proceedings before the Social Security Administration is permitted by regulation, see 20 C.F.R. § 416.1505(b). Thus, our decision in Machadlo was “informed by both Congress’s judgment as indicated in [42 U.S.C.] section 406 and the *288Commissioner’s implementing regulations, that non-attorneys who meet the standards of 20 C.F.R. § 416.1505 have the basic competence needed to represent claimants in proceedings involving the denial of SSI benefits — apparently reflecting a view that such proceedings do not necessarily present the complexities present in other kinds of actions.” Machadio, 276 F.3d at 107.
And in Murphy, we did not indicate that there was any flexibility in the rule that a nonattorney parent cannot represent her minor child; rather we affirmed because the error, see 297 F.3d at 201 (“the district court should have ordered plaintiffs to obtain counsel”), was harmless. Although the minor plaintiff had been represented only by his nonlawyer parents, the minor had in fact prevailed. Thus, we held that the error was “not ... reversible error.” Id. (emphasis added).
Nor do I agree with the majority’s view that “the rule that a parent may not represent her child should be applied gingerly,” Majority Opinion ante at 285 (emphasis added). And I certainly would not implement such a view where, as here, the district court has made an unchallenged determination that the parent’s financial circumstances would permit the retention of counsel.
In sum, I would simply dismiss Kyle’s appeal. As much as I sympathize with the desire to have the merits of Kyle’s claims assessed on appeal, in my view the suggestion that Ms. Tindall should hire an attorney for Kyle at this point, to pursue an appeal that we all agree is likely meritless, simply invites the diversion of family funds from other needs and thereby, instead of furthering Kyle’s interests, likely does him a disservice.